212 F.2d 958
UNITED STATES of America,v.SIX SLOT MACHINES AND GAMBLING DEVICES, etc., Cascade LodgeNo. 1840, Benevolent and Protective Order of Elksof the United States of America, Inc., Claimant.
No. 14845.
United States Court of Appeals,Fifth Circuit.
June 2, 1954.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Chief Judge.
James W. Dorsey, U.S. Atty., J. Ellis Mundy, Asst. U.S. Atty., Atlanta, Ga., for appellant.
Clinton J. Morgan, Rome, Ga., M. Neil Andrews, Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
Upon the authority of United States v. Five Gambling Devices, Labeled in Part 'Mills' and Bearing Serial Numbers 593-221 etc.  (United States v. Denmark) (United States v. Braun) 1953, 346 U.S. 441, 74 S.Ct. 190, the judgment in the above styled and numbered case is affirmed.